            Case 1:18-cv-00210-RA-SN Document 74 Filed 10/15/20 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 LEONEL ALMONTE TELLO, et al.,                                      DATE FILED: 10-15-20

                             Plaintiffs,
                                                                       18-CV-210 (RA)
                        v.
                                                                           ORDER
 74 FIFTH AVE MARKET, CORP., et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On August 11, 2020, Plaintiff moved for default judgment against Defendants 74 Fifth Ave

Market, Corp., Valent & Cook at 57 Street Corp., and Byung Lim. Dkt. 68. On August 28, 2020, this

Court informed Plaintiff that to obtain default judgment, he must obtain an operative certificate of default

against Defendant Byung Lim. Dkt. 73. To date, Plaintiff has not done so. If Plaintiff continues to seek

default judgment, he must file an operative certificate of default against Mr. Lim. Failure to do so by

November 15, 2020, will result in dismissal of this action for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure.

SO ORDERED.

Dated:     October 15, 2020
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
